DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 and 3-5 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George P. Kobler on 16 November 2021.

The application has been amended as follows: 
Please amend the CLAIMS as follows:
Rewrite Claim 1 as follows:
A method of making a cannabinoid-containing bath bomb comprising:
etching a surface of at least one of a Δ9 tetrahydrocannabinol (THC) powder and a cannabidiol (CBD) powder by:

combining the resulting mixture with de-ionized water and mixing; and
drying to form an acid-etched cannabinoid powder;
combining the acid-etched cannabinoid powder with sodium bicarbonate, citric acid, magnesium chloride, and a viscous binder; and
drying the resulting mixture to form a bath bomb.

Rewrite Claim 5 as follows:
5.	A bath bomb prepared according to claim 1, comprising:
28.35 g – 283.5 g of an acid-etched cannabinoid powder;
sodium bicarbonate, from 1 - 2 times the weight of the acid-etched cannabinoid powder;
citric acid powder, from 0.5 - 1.5 times the weight of the acid-etched cannabinoid powder;
magnesium chloride, from 0.375 - 1.5 times the weight of the acid-etched cannabinoid powder; and
a viscous binder, from 0.25 - 1.66 times the weight of the acid-etched cannabinoid powder.

SPECIFICATION as follows:
Page 7, line 11, immediately prior to paragraph [0019], insert the following paragraph:
	-- In one embodiment of the material composition of a Cannabinoid molecule bath bomb, the bath bomb comprises 1 – 10 ounces (28.35 g – 283.5 g) of an acid-etched cannabinoid powder, sodium bicarbonate in an amount from 1 - 2 times the weight of the acid-etched cannabinoid powder, citric acid powder in an amount from 0.5 - 1.5 times the weight of the acid-etched cannabinoid powder, magnesium chloride in an amount from 0.375 - 1.5 times the weight of the acid-etched cannabinoid powder, and a viscous binder in an amount from 0.25 - 1.66 times the weight of the acid-etched cannabinoid powder. --

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant claims are drawn to a method of making a cannabinoid molecule bath bomb comprising:
dry mixing at least one of a D9 tetrahydrocannabinol (THC) molecule powder and a cannabidiol (CBD) molecule powder with at least one of citric acid powder and ascorbic acid powder in a pH range of 1.0 to 2.5;
combining the resulting mixture with de-ionized water;
drying to form an acid-etched cannabinoid powder;
combining the acid-etched cannabinoid powder with sodium bicarbonate, citric acid, magnesium chloride, and a viscous binder; and
drying the resulting mixture to form a bath bomb. 
Kalmanovitch (Earth’s General Store, 2016) teaches the general method for preparing a bath bomb comprising citric acid, sodium bicarbonate, carrier oil, essential oils, witch hazel, and magnesium chloride.  Kush Queen (KushQueenCannabis.com, 2018) teaches bath bombs comprising cannabidiol.  However, Kalmanovitch and Kush Queen do not teach or suggest the method of preparing an acid-etched cannabinoid powder, as instantly claimed.  Kelly (US 8,642,645) teaches that THC and CBD along with citric acid and ascorbic acid greatly enhances the therapeutic potency of THC while exploiting a concurrent enhancement in its psychoactivity which is fully negated relative to perception in vivo by counter balance by inclusion of CBD.  However, Kelly does not teach dry mixing THC or CBD with citric or ascorbic acid, mixing with deionized water, and drying to achieve an acid-etched cannabinoid powder prior to incorporation into a bath bomb as instantly claimed.  Therefore, the prior art does not teach or suggest the method according to the instant claims comprising incorporating an acid-etched cannabinoid powder in a bath bomb preparation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616